Citation Nr: 0005633	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral myringitis and nonsuppurative otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1951 to July 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the , 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO continued the noncompensable 
evaluations for bilateral hearing loss and bilateral 
myringitis and nonsuppurative otitis media.  The Board 
remanded these claim in September 1998.  The requested 
development has been accomplished, and the case has been 
returned to the Board for further appellate review.

The Board notes that in the January 2000 informal hearing 
presentation, the appellant's representative included the 
issue of an increased evaluation for postoperative 
hemorrhoidectomy as being on appeal.  However, in the 
September 1998 decision, the Board denied an increased 
evaluation for postoperative hemorrhoidectomy.  Thus, that 
issue is no longer on appeal and will not be discussed.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Bilateral hearing loss is currently manifested by an 
average pure tone threshold of 35 decibels on the right and 
33 decibels on the left.  Discrimination ability is 
94 percent correct on the right and 88 percent correct on the 
left.  

2.  Bilateral myringitis and nonsuppurative otitis media are 
rated for hearing impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is no more than 0 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1999).

2.  Bilateral myringitis and nonsuppurative otitis media is 
no more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic 
Codes 6100, 6102 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his hearing loss and bilateral 
myringitis and nonsuppurative otitis media warrant 
compensable evaluations.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for bilateral hearing loss and 
bilateral myringitis and nonsuppurative otitis media are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disabilities have 
worsened raises plausible claims.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on these issues have been 
properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Service connection for myringitis was granted by means of a 
March 1954 Board decision.  The RO effectuated the grant of 
service connection for bilateral myringitis and 
nonsuppurative otitis media in a March 1954 rating decision.  
Following an examination, the RO assigned a noncompensable 
evaluation in a September 1954 rating decision.  In that 
rating decision, the RO also granted service connection for 
bilateral partial deafness and assigned a noncompensable 
evaluation.  The RO has reclassified the service-connected 
bilateral partial deafness as bilateral hearing loss.

Although the Board must consider the whole record, see 
38 C.F.R. § 4.2 (1999), where entitlement to compensation has 
already been established and an increase in disability is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant underwent a VA audiological evaluation in 
February 1995.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
25
35
40
LEFT

10
30
35
40

Speech recognition was not tested.

The appellant underwent a VA audiological evaluation in 
October 1995.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
35
45
LEFT

15
35
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
VA examiner entered a diagnosis of mild sensorineural hearing 
loss bilaterally.

The appellant underwent a VA audiological evaluation in 
February 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
35
40
45
LEFT

10
30
35
45

Speech recognition was not tested.

The appellant had a hearing before this Board Member in 
June 1998.  He stated that he had been wearing hearing aids 
for seven to eight years.  The appellant testified that his 
hearing was getting worse.  He stated that when more than 
one person would talk, it made it more difficult for him to 
understand.  As to his inner ear, the appellant stated that 
it would itch and was uncomfortable.  He reported having 
swelling in his inner ear and that he would experience 
dizziness from time to time.  

The appellant underwent a VA audiological evaluation in 
August 1998.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
30
35
45
LEFT

10
30
30
35

The VA examiner stated that there had been no decrease in 
thresholds since the October 1995 audiological evaluation.  
Speech recognition was not tested.

The appellant underwent a VA audiological evaluation in 
January 1999.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
35
45
45
LEFT

15
35
40
40

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and 88 percent in the left ear.  
The VA examiner stated that the results revealed slight to 
moderate bilateral sensorineural hearing loss and that the 
speech reception thresholds were in agreement with pure tone 
responses bilaterally.  The VA examiner stated that it was 
his impression that the appellant would experience difficulty 
understanding conversation without amplification in the 
presence of competing background noise.  He stated, however, 
that with amplification, he should notice a significant 
improvement in his hearing.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The Board must note that the regulations which address 
evaluations for impairment of auditory acuity changed 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, here, the changes made 
were not substantive in regard to the facts in this case, and 
thus neither is more favorable to the appellant's claim.

Under Diagnostic Code 6201, chronic nonsuppurative otitis 
media with effusion is to be evaluated under hearing 
impairment.  38 C.F.R. Part 4, Diagnostic Code 6201 (1999).  
Thus, although the appellant has reported dizziness and 
itchiness in his inner ears, his service-connected bilateral 
myringitis and nonsuppurative otitis media is to be evaluated 
under defective hearing.  See id.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(1999).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The October 1995 VA audiological evaluation results revealed 
a numeric score of I in the right ear and I in the left ear.  
The January 1999 VA audiological evaluation results revealed 
a numeric score of I in the right ear and II in the left ear.  
The Board has not used the results from the other VA 
audiological evaluations, as speech recognition was not 
tested and thus a numeric score can not be obtained from 
those evaluations.  Regardless, the pure tone threshold 
results in February 1995, February, 1996, and August 1998 are 
almost identical to the results found in the October 1995 and 
January 1999 audiological evaluations.  Both the October 1995 
and January 1999 audiological evaluation results revealed no 
more than moderate sensorineural hearing loss, which is 
productive of a noncompensable disability evaluation.  
38 C.F.R. Part 4, Diagnostic Code 6100 (1999).  Because 
bilateral myringitis and nonsuppurative otitis media is 
evaluated under Diagnostic Code 6100, a compensable 
evaluation for such is not warranted as well.  See 38 C.F.R. 
Part 4, Diagnostic Code 6201.

Although the appellant has asserted and testified that his 
bilateral hearing loss and bilateral myringitis and 
nonsuppurative otitis media are worse than the current 
noncompensable evaluations, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for increased evaluations for the service-connected 
disabilities.  The results of the audiological evaluations do 
not warrant an evaluation in excess of 0 percent for either 
bilateral hearing loss or bilateral myringitis and 
nonsuppurative otitis media.  Therefore, an increased 
evaluation for either disability is not warranted.  
38 U.S.C.A. § 5107; Lendenmann, 3 Vet. App. at 349. 


ORDER

An increased evaluation for bilateral hearing loss is denied.  

An increased evaluation for bilateral myringitis and 
nonsuppurative otitis media is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

